1
2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                               NORTHERN DISTRICT OF CALIFORNIA
10

11   ATAIN SPECIALTY INSURANCE                           Case No. 3:18-cv-05180-CRB
     COMPANY,
12                                                       ORDER ON STIPULATION FOR
                       Plaintiff,                        DISMISSAL OF ENTIRE ACTION WITH
13                                                       PREJUDICE
            v.
14
     DENMAY, INC., a California corporation, d/b/a
15   BLUE ORANGE USA; JULIEN MAYOT, an
     individual; THIERRY DENOUAL, an
16   individual,
17                     Defendants.
18

19          Whereas, Plaintiff Atain Specialty Insurance Company filed its Complaint for Declaratory

20   Relief against Defendants Denmay, Inc. d/b/a Blue Orange USA (“Denmay”), Julien Mayot

21   (“Mayot”) and Thierry Denoual (“Denoual”) (collectively “Defendants”) on August 23, 2018 (Dkt.

22   1).

23          Whereas, thereafter service was made on all parties.

24          Whereas, Denoual filed an answer to the complaint on January 25, 2019 (Dkt 23).

25          Whereas, Denmay filed and answer to the complaint and counterclaim on January 25, 2019

26   (Dkt 26) and Atain filed an answer to Denmay’s counterclaim on February 22, 2019 (Dkt. 30).

27          Whereas, Mayot filed an answer to the complaint on February 1, 2019 (Dkt 28).

28          Whereas, on June 18, 2018, the Court entered an order granting the parties’ stipulation to

     ORDER ON STIPULATION FOR                        1                         Case No. 3:18-cv-05180-CRB
     DISMISSAL OF ENTIRE ACTION
1    extend the deadlines for the filing of responsive pleadings and the date of the Case Management
2    Conference to allow the parties to attempt to resolve the disputes between them in the underlying
3    action and this litigation in a global mediation (Dkt. 14)
4             Whereas, on April 10, 2019, Denmay notified the court that the case had settled and
5    requested the April 19, 2019 Case Management Conference be continued 30-60 days pending
6    finalization of the settlement agreement (Dkt. 30).
7             Whereas, on April 11, 2019, the Court issued a notice vacating the April 19,2019 conference
8    and ordering a dismissal be filed by June 15, 2019.
9             Whereas, final settlement has been reached as to all parties and all causes of action and all
10   terms of the settlement have been met;
11            Pursuant to the Stipulation of the Parties and good cause appearing the Court rules as
12   follows:
13            1.       The above-captioned action is dismissed in its entirety, as against all Defendants and
14   Counter-Defendant, with prejudice and with each side to bear its own costs;
15            2.       The Action is terminated.
16   IT IS SO ORDERED.
17   Dated:        June 14, 2019
                                                             Honorable Charles R. Breyer
18                                                           United States District Judge
     4816-7775-6824, v. 1
19
20

21

22

23

24

25

26
27

28
     ORDER ON STIPULATION FOR                           2                          Case No. 3:18-cv-05180-CRB
     DISMISSAL OF ENTIRE ACTION
